Citation Nr: 0210681	
Decision Date: 08/28/02    Archive Date: 09/05/02

DOCKET NO.  95-11 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to recognition of the appellant 
as the helpless child of the veteran, and, if so, whether 
such recognition is warranted.



REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran had active service from August 1965 to October 
1969.  The veteran died in October 1969, while serving on 
active duty.  The appellant is the stepson of the deceased 
veteran.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  It is now under the jurisdiction of 
the RO in Detroit, Michigan.

The Board remanded the case in November 1996 for additional 
development of the evidence.

In March 1998, the Board denied the appellant's petition to 
reopen his claim of entitlement to recognition of the 
appellant as the helpless child of the veteran.  In September 
1998, the Chairman of the Board denied the appellant's motion 
for reconsideration of the Board's March 1998 decision.  In 
December 1998, the United States Court of Appeals for 
Veterans Claims (formerly the U.S. Court of Veterans Appeals) 
(Court) granted the parties' Joint Motion for Remand and 
vacated the Board's March 1998 decision. 

In September 1999, the Board denied the appellant's petition 
to reopen his claim of entitlement to recognition as the 
helpless child of the veteran.  In an October 2000 Memorandum 
Decision, the Court affirmed the September 1999 decision of 
the Board.  By Order dated in September 2001, the Court 
withdrew its October 2000 decision, vacated the September 
1999 Board decision and remanded the case to the Board for 
readjudication of the appellant's claim under the Veterans 
Claims Assistance of Act of 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West Supp. 2001).  

The appellant testified at a hearing at the RO in January 
2002.


FINDINGS OF FACT

1.  The Board denied a claim for entitlement to recognition 
of the appellant as the helpless child of the veteran in July 
1991.

2.  The appellant appealed the Board's decision to the Court, 
which affirmed the Board's denial in an April 1993 decision.

3.  Evidence has been presented since the July 1991 Board 
decision which is so significant that it must be considered 
in order to fairly decide the merits of the claim.

4.  The appellant is the veteran's son, was born in November 
1966 and his eighteenth birthday was in November 1984.

5.  At the time of the appellant's eighteenth birthday, he 
did not suffer from a physical or mental defect rendering him 
permanently incapable of self-support.



CONCLUSIONS OF LAW

1.  The Board's July 1991 denial of a claim for entitlement 
to recognition of the appellant as the helpless child of the 
veteran is final.  38 U.S.C.A. § 7103(a) (West Supp. 2002); 
38 C.F.R. § 20.1100 (2001).

2.  Evidence submitted since the Board's July 1991 decision 
denying a claim for entitlement to recognition of the 
appellant as the helpless child of the veteran is new and 
material; thus, the requirements to reopen the claim have 
been met.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2001).

3.  The criteria for recognition of the appellant as the 
helpless child of the veteran have not been met.  38 U.S.C.A. 
§ 101(4)(A)(ii) (West 1991); 38 C.F.R. §§ 3.57(a)(1), 3.356 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA).

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which 
redefined VA's duty to assist, enhanced its duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim, and eliminated the well-grounded-claim 
requirement.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
Supp. 2002).  See 66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156, 3.159, 
and 3.326) (regulations implementing the VCAA).  

Initially, it was thought that this change in the law was 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not final as of that date.  See VAOPGCPREC 11-00, 66 Fed. 
Reg. 33,311 (2001); Holliday v. Principi, 14 Vet. App. 280 
(2001); Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

However, in recent binding decisions, the United States Court 
of Appeals for the Federal Circuit has held that the sections 
of the VCAA now codified at 38 U.S.C.A. §§ 5102, 5103, and 
5103A are not retroactively applicable to proceedings that 
were complete before VA and were on appeal to the United 
States Court of Appeals for Veterans Claims (Court) or the 
Federal Circuit when the VCAA was enacted.  See Bernklau v. 
Principi, 291 F.3d 795, 803-6 (Fed. Cir. 2002); Dyment v. 
Principi, 287 F.3d 1377 (Fed. Cir. 2002).  The Court has 
recently reiterated this holding, concluding in the context 
of a claim for an increased rating that a remand for the 
Board to consider the matter under the VCAA sections codified 
at 38 U.S.C.A. §§ 5102, 5103, and 5103A was not required.  
Stephens v. Principi, No. 00-1516 (U.S. Vet. App. July 10, 
2002) (per curiam order).  The Court in Stephens found that 
the remaining sections of the VCAA were not implicated in the 
appeal.  

A review of the Court's September 10, 2001, Order in this 
case shows that it was predicated on the holding in Holliday 
that all provisions of the VCAA were potentially applicable 
to all claims for VA benefits and that the Board must 
determine in the first instance whether the provisions of the 
VCAA had been complied with.  The Order assumed that the 
pertinent provisions of the VCAA were retroactively 
applicable to all pending claims, including to a case that 
had been finally decided by the Board prior to the effective 
date of the VCAA.  This position has now been overruled by a 
superior tribunal.  

The Order in this case constitute the "law of the case."  
The "law of the case" doctrine would normally preclude 
reconsideration of an issue already decided by an appellate 
court in the same case, but that doctrine must yield to an 
intervening change of controlling law where, as here, that 
change results from a decision of a higher court and 
reexamination of the issue is plainly required.  See Johnson 
v. Brown, 7 Vet. App. 25, 27 (1994).  

Considered in that light, the Board concludes that pertinent 
provisions of the VCAA are not retroactively applicable in 
this case and that, as in Stephens, the remaining provisions 
of the Act are not implicated in this appeal.  This appeal 
involves a claim to reopen a claim previously and finally 
denied by the Board.  Such a case is one that requires the 
submission of new and material evidence to reopen.  That was 
the case when the appeal was last before the Board, and it is 
the case even under the VCAA.  See 38 U.S.C.A. § 5103A(f) 
(West Supp. 2002).  As the Board's determination on this 
point is favorable to the appellant, he is not prejudiced by 
the Board's consideration of that issue.

However, even if the provisions of the VCAA did apply in this 
case, there is no further notice or development that would be 
required, because no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  See 
38 U.S.C.A. § 5103(a)(2) (West Supp. 2002).  

The final regulations implementing the VCAA were published on 
August 29, 2001.  The provisions of these regulations apply 
to any claim for benefits received by the VA on or after 
November 9, 2000, as well as to any claim filed before that 
date but not decided by the VA as of that date, with the 
exception of that the amendments to 38 C.F.R. § 3.156 
relating to the definition of new and material evidence and 
to 38 C.F.R. § 3.159 pertaining to VA assistance in the case 
of claims to reopen previously denied final claims, which 
apply to any claim to reopen a finally decided claim received 
on or after August 29, 2001.  See 66 Fed. Reg. 45620 (August 
29, 2001); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).

The RO has not had an opportunity to consider this new 
legislation with regard to the appellant's claim.  However, 
in view of the finality of this claim before VA prior to 
enactment of the VCAA and the Board's favorable determination 
with respect to the issue of whether new and material 
evidence has been presented to reopen the claim, the 
appellant is not prejudiced by the Board's consideration of 
the VCAA or its implementing regulations in the first 
instance.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92.

The appellant submitted his claim in May 1993 and there is 
nothing in the record to indicate the need for the submission 
of an application form with regard to the claim.  Thus, there 
is no issue as to provision of a form or instructions for 
applying for the benefits.  38 U.S.C.A. § 5102 (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(b)(2)).

Even if the VCAA were applicable to this case, there would be 
no outstanding duty to provide the claimant and his 
representative notice of required information and evidence 
not previously provided that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a) (West Supp. 2002); 66 Fed. 
Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159(b)).  The RO issued a statement 
of the case in March 1995 to the appellant which includes the 
pertinent regulation regarding the helpless child claim.  In 
December 1996, the RO sent a letter to the appellant 
requesting that he submit an authorization for the release to 
the VA of the records of Dr. Whitener.  It was also indicated 
that if he wanted to expedite his claim, he could have the 
doctor send the reports to the RO.  The RO issued 
supplemental statements of the case in May, September and 
December 1997 which addressed the appellant's claim.  The 
Board issued decisions in March 1998 and September 1999 which 
denied the appellant's request to reopen his claim but which 
also included the pertinent laws and regulations regarding 
the underlying claim for entitlement to recognition as the 
helpless child of the veteran.  The appellant testified at a 
hearing before a Decision Review Officer in January 2002. 

The SOC, SSOCs, Board decisions, and correspondence from the 
RO to the appellant together listed the evidence considered 
and the legal criteria for evaluating the claim; provided an 
analysis of the applicable law, regulations, and criteria as 
applied to the facts; and informed the appellant of the 
information and evidence necessary to substantiate the claim.

Furthermore, reasonable efforts have been made to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, where such evidence has been 
identified, the appellant has authorized its release, and a 
reasonable possibility exists that it might substantiate the 
claim..  See 38 U.S.C.A. § 5103A(a), (b), (c) (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(c), (d)).  The RO 
has obtained the records of the Social Security 
Administration regarding the decision to award benefits to 
the appellant as well as the records used to make that 
determination.  As noted above, the RO requested that the 
appellant submit an authorization for the release of Dr. 
Whitener's records and the appellant did not furnish that 
release.  Dr. Whitener has indicated that her clinical 
records have been destroyed but there are multiple statements 
in the records furnished by Dr. Whitener.  The record gives 
no notice of unobtained evidence or of other evidence that 
could substantiate a claim of entitlement to recognition as 
the helpless child of the veteran.

A September 1997 Report of Contact shows that the appellant 
requested that the RO obtain a VA medical opinion with regard 
to his claim.  The record indicates that the RO furnished the 
appellant's records to a VA Chief, Mental Health and 
Behavioral Sciences Service and a November 1997 opinion was 
rendered with regard to whether the appellant met the 
criteria of a helpless child at age 18.  The RO has obtained 
the requested VA opinion.  See 38 U.S.C.A. § 5103A(d) (West 
Supp. 2002); 66 Fed. Reg. 45,620, 45,631 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. § 3.159(c)(4)).   The 
appellant has also furnished the June 2002 opinion of Dr. 
Pankiewicz.  The Board finds that no further medical 
examination or opinion is necessary to make a decision of the 
claim and any duty that might apply has been fully satisfied.

On appellate review, there are no areas in which further 
development is needed.  Any possible development, assistance, 
or notice that might be required has been furnished.  There 
would be no possible benefit to remanding this case to the 
RO.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not dictate 
an unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant are to 
be avoided).  

II.  Whether new and material evidence has been submitted to 
reopen the appellant's claim.

The veteran's stepson, the appellant in this case, was born 
on November [redacted], 1966, and turned 18 years old on November [redacted], 
1984.  The veteran died in October 1969, while serving on 
active duty, and his death was adjudicated to be service-
connected by the RO in April 1970.

An eligible child of a veteran may be entitled to dependency 
and indemnity compensation (DIC) in the event of a veteran's 
service-connected death.  38 U.S.C.A. § 1310 (West 1991).  
For purposes of determining eligibility as a claimant under 
Title 38, a child must be unmarried and must be either under 
the age of 18, have become permanently incapable of self-
support before the age of 18, or be between the ages of 18 
and 23 and pursuing a course of instruction at an approved 
educational institution.  38 U.S.C.A. § 101(4)(A)(ii) (West 
1991); 38 C.F.R. §§ 3.57(a)(1), 3.356 (2001).

The appellant in this case has limited his claim to his 
contention that he became permanently incapable of self-
support before the age of 18, which, if supported by the 
evidence, would render him a child of the veteran for VA 
purposes under 38 U.S.C.A. § 101(4)(a)(ii).

Decisions on appeal to the Secretary are made by the Board 
and are final unless reconsideration is ordered by the 
Chairman.  38 U.S.C.A. §§ 7103(a) and 7104(a) (West Supp. 
2002); 38 C.F.R. § 20.1100 (2001).  When a claim is 
disallowed by the Board, the claim may not be reopened and 
allowed and a claim based upon the same factual basis may not 
be considered.  38 U.S.C.A. § 7104(b) (West 1991).  In order 
to reopen a claim which has been previously denied and which 
is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108 (West 1991).  

New and material evidence means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).

The Court summarized the analysis in determining whether 
evidence is new and material in Evans v. Brown, 9 Vet. App. 
273 (1996).  VA must first determine whether the newly 
presented evidence is "new," that is, not of record at the 
time of the last final disallowance of the claim and not 
merely cumulative of other evidence that was then of record.  
If new, the evidence must be "probative" of the issue at 
hand.

However, there is no longer a requirement that, in order to 
reopen a claim, the new evidence, when viewed in the context 
of all the evidence, both new and old, must create a 
reasonable possibility that the outcome of the case on the 
merits would be changed.  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998) (expressly rejecting the standard for determining 
whether new and material evidence had been submitting 
sufficient to reopen a claim set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).

A claim for entitlement to recognition of the appellant as 
the helpless child of the veteran was initially denied by the 
RO in December 1987.  The RO notified the appellant of its 
determination in February 1988.

In May 1989, the RO confirmed its prior denial of entitlement 
to recognition of the appellant as the helpless child of the 
veteran.  The appellant appealed this decision to the Board.

In May 1990, the Board concluded that there was no evidence 
substantiating appellant's claim of permanent incapacity 
prior to his eighteenth birthday, and his claim was, 
therefore, denied.  The appellant filed a Notice of Appeal 
with the Court. In response to appellant's informal brief, 
the Secretary of Veterans Affairs (Secretary) filed a motion 
for summary remand for the Board to provide sufficient 
"reasons or bases" for its decision.  The appellant did not 
respond to the Secretary's motion, and in May 1991, the Court 
issued an order granting the Secretary's motion.  

In a July 1991 Decision, the Board concluded that the 
appellant had not been shown to be permanently incapable of 
self-support and that he was not entitled to recognition as a 
child of the veteran on the basis of permanent incapacity for 
self-support before reaching the age of 18.  The appellant 
appealed the Board's decision to the Court.  In April 1993, 
the Court upheld the Board's July 1991 decision.

In order to determine whether new and material evidence has 
been presented, the Board looks to the last final 
disallowance of this claim.  In July 1991, the Board denied 
the claim, and that denial is final.  38 U.S.C.A. § 7103(a) 
(West Supp. 2002); 38 C.F.R. § 20.1100 (2001).  The appellant 
appealed that determination to the Court, which affirmed the 
Board's decision in an April 1993 decision.  Although the 
Court's decision also becomes final on the expiration of the 
period within which an appellant may file a notice of appeal 
to the U.S. Court of Appeals for the Federal Circuit (38 
U.S.C.A. § 7291(a)), the Court's review is limited to the 
record of proceedings before the Board (38 U.S.C.A. § 
7252(b)). Accordingly, because the Court did not review any 
evidence other than that of record at the time of the Board's 
1991 decision, the Board must look to the evidence added to 
the record since its 1991 final decision.

The evidence received subsequent to July 1991 is presumed 
credible for the purposes of reopening the appellant's claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

New and material evidence has been received.  The new 
evidence includes a June 2002 statement from John Pankiewicz, 
M.D. indicating that he had reviewed relevant documentation 
regarding the appellant in order to issue an expert medical 
opinion as to his eligibility for VA disability benefits as a 
helpless child.  The opinion includes a list of the documents 
dated from April 1986 to July 1988 in the record that were 
reviewed and his summary comments on the documents reviewed.  
It was determined that mental retardation and a personality 
disorder were present prior to the age of 18.  He also stated 
that there was adequate evidence to consider the presence of 
the appellant's complicating pain syndrome prior to age 18.  
Dr. Pankiewicz concluded to a reasonable medical certainty, 
based on the examination of the records noted, that the 
appellant was permanently incapable of self-support prior to 
his eighteenth birthday based on mental impairment.  This 
evidence bears directly and substantially upon the specific 
matter under consideration and was not considered by the 
Board in its July 1991 decision.  Therefore, the additional 
medical record is so significant that it must be considered 
in order to fairly decide the merits of this claim.  The 
aforementioned evidence constitutes new and material evidence 
under 38 C.F.R. § 3.156(a), and the Board is required to 
reopen the previously denied claim.  

Thus, the Board finds that new and material evidence has been 
submitted to reopen the claim of entitlement to recognition 
of the appellant as the helpless child of the veteran.

III.  Merits 

Because the Board has determined that evidence is "new and 
material," the claim is reopened and must be evaluated on 
the merits.  In light of Bernard v. Brown, 4 Vet. App. 384 
(1993), consideration must be given to whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument on that question and an opportunity to submit 
such evidence and argument and to address that question at a 
hearing, and, if not, whether the claimant has been 
prejudiced thereby.

As discussed above the appellant in this case has limited his 
claim to his contention that he became permanently incapable 
of self-support before the age of 18, which, if supported by 
the evidence, would render him a child of the veteran for VA 
purposes under 38 U.S.C.A. § 101(4)(a)(ii).  The claimant has 
had ample opportunity to present evidence and argument on the 
merits of his claim.  He has, in fact, argued the merits of 
his claim.  He has been advised of the requirements to 
establish entitlement to recognition as the helpless child of 
the veteran.  In the circumstances of this case, there is no 
prejudice to him in the Board's consideration of this claim 
on its merits.

To establish entitlement to the benefit sought on the basis 
of being a helpless child, various factors under 38 C.F.R. 
§ 3.356 are for consideration.  Principal factors for 
consideration are: 

(1)	  The fact that a claimant is earning his or 
her own support is prima facie evidence that he 
or she is not incapable of self-support.  
Incapacity for self-support will not be 
considered to exist when the child by his or 
her own efforts is provided with sufficient 
income for his or her reasonable support. 

(2)	  A child shown by proper evidence to have 
been permanently incapable of self-support 
prior to the date of attaining the age of 18 
years, may be so held at a later date even 
though there may have been a short intervening 
period or periods when his or her condition was 
such that he or she was employed, provided the 
cause of incapacity is the same as that upon 
which the original determination was made and 
there were no intervening diseases or injuries 
that could be considered as major factors. 
Employment which was only casual, intermittent, 
tryout, unsuccessful, or terminated after a 
short period by reason of disability, should 
not be considered as rebutting permanent 
incapability of self-support otherwise 
established. 

(3)  	It should be borne in mind that employment 
of a child prior or subsequent to the 
delimiting age may or may not be a normal 
situation, depending on the educational 
progress of the child, the economic situation 
of the family, indulgent attitude of parents, 
and the like.  In those cases where the extent 
and nature of disability raises some doubt as 
to whether they would render the average person 
incapable of self-support, factors other than 
employment are for consideration.  In such 
cases there should be considered whether the 
daily activities of the child in the home and 
community are equivalent to the activities of 
employment of any nature within the physical or 
mental capacity of the child which would 
provide sufficient income for reasonable 
support. Lack of employment of the child either 
prior to the delimiting age or thereafter 
should not be considered as a major factor in 
the determination to be made, unless it is 
shown that it was due to physical or mental 
defect and not to mere disinclination to work 
or indulgence of relatives or friends. 

4)  The capacity of a child for self-support is 
not determinable upon employment afforded 
solely upon sympathetic or charitable 
considerations and which involved no actual or 
substantial rendition of services.

The Court has held that in cases such as this, the "focus of 
analysis must be on the claimant's condition at the time of 
his or her eighteenth birthday."  Dobson v. Brown, 4 Vet. 
App. 443, 445 (1993).  In other words, for purposes of 
initially establishing helpless child status, the claimant's 
condition subsequent to his or her eighteenth birthday is not 
for consideration.  However, if a finding is made that a 
claimant was permanently incapable of self-support as of his 
or her eighteenth birthday, then evidence of the claimant's 
subsequent condition becomes relevant for the second step of 
the analysis, that is, whether there is improvement 
sufficient to render the claimant capable of self-support.  
Id.  If the claimant is shown to be capable of self-support 
at eighteen, VA is required to proceed no further.  Id.

When all the evidence is assembled, the determination must 
then be made as to whether the evidence supports the claim or 
is in relative equipoise, with the appellant prevailing in 
either event, or whether a preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 
5107(b) (West Supp. 2001).

The appellant submitted requests for approval of school 
attendance to the RO in March 1985 indicating that he was 
enrolled full-time in high school with an expected graduation 
date of June or July 1985.  He also submitted an Application 
for Dependency and Indemnity Compensation or Death Pension in 
March 1985, in which he reported that he was attending school 
and was not seriously disabled.  A February 1986 request for 
approval of school attendance further indicated that the 
appellant was enrolled full-time in an auto body class, 
beginning in December 1985 with an expected graduation date 
of June 1988.

The appellant submitted several written statements to the RO 
in 1986.  He stated, in pertinent part, that he was too sick 
to attend school or work, that he terminated his enrollment 
in the auto body class in February 1986 because of 
disability, and that he had been permanently and totally 
disabled since age 15 because of headaches, a burn, chest 
pain, and back, right arm and heart disorders. 

In May and June 1986, the appellant provided obviously 
altered invoice preparation documents from the Family Health 
Center, Inc. stating that he was permanently disabled since 
age 15.  One of these documents is an original, signed by a 
physician's assistant in black ink.  In blue ink, a number of 
additional diagnoses had been checked, and someone had 
written in a diagnosis of "bad heart."  Also in blue ink, 
it was written that the appellant "is permanently disabled 
definition by Social Security incurred at age 15 teen year 
old and is definition by Social Security."  The other 
invoice document is a photocopy on which the patient 
information is illegible, other than what has been 
handwritten, and on which is written "child was disability 
at age 15 teen year old."  The physician's signature is not 
one of those listed on the form and appears to have been 
written over the top of another signature.  Another notation 
states that the appellant "wrote in problems," and an arrow 
points to the list of diagnostic codes, over which the word 
"DIAGNOSIS" has been scratched out and "problems" written 
in.  (All spelling and punctuation as in original.)

May 1986 requests for approval of school attendance revealed 
that the appellant was enrolled in an adult education school 
studying art (basic drawing), beginning in April 1986.  An 
employee of the Kalamazoo Adult High School verified that the 
appellant completed an English course with a passing grade 
that lasted from January to May 1986. 

In July 1986, the appellant submitted an obviously forged 
document that was purported to be a report from Dr. Jerry 
Thompson, stating that the appellant "has been disabled at 
age 15 teen year old He is totally disabled."  (Punctuation 
and spelling as in original.)

An excerpt from a March 1987 Social Security Administration 
(SSA) decision disclosed that the appellant had a high school 
education with no past relevant work history.  He allegedly 
became disabled on January 10, 1982, because of back 
impairment and headaches.  Medical findings included scarring 
in the right lower rib cage from an old burn, mental 
retardation and autism and a personality disorder.  The 
administrative law judge determined that the appellant was 
suffering from severe impairment and was disabled within the 
meaning of the Social Security Act.

In June 1987, Ronald M. Crofton, M.A. reported that the 
appellant initiated counseling at the Center for Counseling 
and Psychological Services beginning on June 12, 1987.  

Paul Kolon, MSW, of Douglass Community Association reported 
in June 1987 that he processed the intake assessment of the 
appellant in September 1986.  Overall, he viewed the 
appellant as "functioning within the normal range of 
emotions, with no significant emotional problems."

The appellant's aunt reported in June 1987 that she cared for 
the appellant from 1982 to 1985 after he was struck by a car.

A private physician from Kalamazoo Family Medicine reported 
in July 1987 that the appellant had been under his care and 
was "Partially Incapacitated" since 1982 because of a back 
disorder resulting from an accident.  (emphasis added).

The appellant was afforded a VA examination in October 1987.  
His history was consistent with that noted above.  He was 
reportedly unemployed.  Pertinent diagnoses included low back 
syndrome with no neurological disease and no neurologic 
disability, a burn scar of the back and history of trauma to 
thoracic and lumbar back.

In December 1987, the appellant submitted VA Form 21-4176, 
Report of Accidental Injury, indicating that he was involved 
in an accident in June 1982.  He reported that he "riding a 
wheel when the car truck me".  He indicated that he received 
no injuries from the accident.  

A November 1988 request for approval of school attendance 
revealed that the appellant was enrolled full time in an 
adult education school studying English, history, math and 
science, beginning in June 1987, with an expected graduation 
date of May 1988.  He stated that he had never worked.  

The appellant reported in April 1989 that he was not able to 
care for himself because of physical and mental disability 
and that his sister took care of him, i.e., cooking, 
cleaning, washing, grocery shopping.

Additional SSA records disclosed that the appellant underwent 
psychological evaluation in January 1987.  He had a full 
scale intelligence quotient (IQ) of 66.  This score placed 
the appellant in the mentally retarded range of intellectual 
ability.  His ability to learn and profit from experiences 
was limited.  His present social situation involved 
significant social withdrawal and isolation.  The examiner 
doubted whether he had the intellectual capacity to manage 
his own funds adequately.  Diagnoses included mild mental 
retardation and rule out major depression and avoidant 
personality disorder.

The appellant provided a May 1989 statement in support of 
claim signed by his sister and a friend, which indicated that 
they knew of his disabilities since 1982.

In May 1993, the appellant submitted a November 1991 written 
statement from Betty Whitener, M.D.  Dr. Whitener reported 
that the appellant "has been unable to work since 1982 due 
to a car wreck.  In 1989 he as [sic] diagnosed with 
Rheumatoid Arthritis.  The patient was seen on April 2, 1990 
for Rheumatoid Arthritis, April 19, 1990 for Rheumatoid 
Arthritis and Duodenal Ulcer, May 2, 1990 for Duodenal Ulcer 
and May 31, 1990 for Upper Respiratory Infection. . . . This 
patient appears to be permanently disabled."  

The appellant's aunt reported in December 1993 that the 
appellant was in her care.  In January 1994, she further 
stated that he had been permanently physically and mentally 
disabled since 1982.

A February 1994 statement, purportedly from Dr. Whitener and 
addressed to the "Department of Verteran [sic] Affairs," 
said that the appellant had been permanently mentally 
"disable sent" 1982.  A signature stamp was used for the 
signature.

Dr. Whitener submitted an additional statement to the RO in 
March 1994.  She indicated that the appellant was riding a 
bicycle at the age of 15 when he was struck by a car.  She 
further stated that, "According to [the appellant], he has 
been disabled since that occurrence. . . .[The appellant] now 
lives with his aunt . . . who has been taking care of him 
since his accident in 1982.  [The appellant] appears to be 
permanently disabled."

In April 1994, Dr. Whitener further reported the appellant 
suffered from an adjustment disorder with depressed mood and 
a dependent personality.

The appellant submitted a statement to the RO in May 1994 to 
the effect that he was helpless before age 18 and unable to 
secure and maintain employment because of his disabilities.

In April 1995, the appellant provided a copy of a July 1976 
traffic accident report showing that he was struck by a car 
while on his bicycle.  There were no injuries, and no first 
aid was given.

In July 1995, Otis Lee Tugwell, M.D. reported that the 
appellant had asked him to provide his reports of medical 
treatment since 1978; however, those records had been 
destroyed. 

The RO wrote to the appellant in December 1996 and requested 
that he provide Authorization of Release of Information so 
that the records of Dr. Whitener could be obtained.  The 
appellant responded that he had been treated by Dr. Whitener 
for about 11 years, but did not provide an Authorization of 
Release of Information.  He did, however, provide a December 
1996 report of medical examination from Dr. Whitener showing 
diagnoses of arthritis of the spine and right shoulder due to 
a 1982 motor vehicle accident and an adjustment disorder with 
depressed mood.  Dr. Whitener further commented that the 
appellant lived by himself but needed daily supervision.  A 
relative visited daily and helped him with all activities of 
daily living.  She described the appellant as emotionally 
unstable and very dependent upon others for support and care.

The appellant provided and the RO obtained numerous medical 
records from SSA considered in conjunction with the 
appellant's claim.  These records were dated from 1986 to 
1988 and showed evaluation of various disabilities, both 
physical and mental.  In April 1986, John B. Morrill, M.D., 
after examining the appellant and recording his history, 
stated that "[e]vidently he has been essentially non-
productive for the last three or four years.  He [the 
appellant] relates this to a burn over the right flank area. 
"

Interview notes dated in April, June, and July 1986 reflect 
conversations with the claimant and with a friend.  The 
claimant stated that he lived alone and did not have friends, 
that he cooked simple meals for himself, and that he washed 
the dishes in which he prepared his food.  He said he had no 
problem keeping his place clean, because he lived alone, but 
he did not sweep or do other cleaning because of back pain.  
He said he was unable to walk far and that he had a cab go to 
the store and pick up his groceries and pick up and deliver 
his laundry.  He took showers because of a reported inability 
to get into the tub.  The appellant's friend stated that his 
cousin picked him up to go grocery shopping.  She said he had 
lived with her until two weeks before, when he moved into 
another apartment.  She said he could read and handle money 
without difficulty.  She said he was a very clean person and 
that he got along well with others.  She could think of no 
limiting factors keeping him from working, other than back 
pain.  On an interview with the claimant in July 1986, he was 
said to be polite, cooperative, and lucid.  He said he lived 
alone and did all his own daily living chores.  In September 
1986, he reported that he continued to live alone and to take 
care of all his daily chores.  He could tie his shoes and 
button buttons.  He reported that his back continued to 
bother him, but he had not established contact with the 
medical community.

An October 1986 letter from P. Kolon, mental health 
specialist with Douglass Community Association was a report 
of an intake assessment.  It indicated that the appellant was 
assertive, intelligent, and well spoken.  There was a lack of 
eye contact and lack of trust.  Referral to a consulting 
psychiatrist was not appropriate, and the appellant did not 
choose to make any referrals to specialists for physical 
problems.  The case was closed.

A mental residual functional capacity assessment dated in 
November 1986 by R. Creager, M.D., was part of the Social 
Security records.  The assessment was that understanding and 
memory was either not significantly limited or there was no 
evidence of limitation.  Sustained concentration and 
persistence, social interaction, and adaptation categories 
all also carried assessments of no significant limitation or 
no evidence of limitation.  The examiner stated that he was 
able to understand and remember simple instructions and that 
there was no evidence of psychiatric disability in 
concentration or persistence.  There was no evidence of 
difficulty in adapting.

A copy of the March 1987 SSA decision was also included, 
which determined that the appellant had been disabled 
beginning January 10, 1982.

The appellant also submitted medical records from Borgess 
Behavioral Medicine Service/Delano Clinic, dated from 1989 to 
1992, evidencing treatment primarily for psychiatric 
symptomatology.

In May 1997, the appellant's mother submitted written 
statements to the effect that the appellant had mental 
problem since childhood and physical problems since he was 
struck by a car in 1982.  She stated that he was physically 
and mentally incapable of caring for himself.  Although he 
completed the twelfth grade, she felt that he had the mind of 
a fifth grader.  He allegedly needed assistance putting on 
his clothes.

The appellant's aunt also submitted a written statement in 
May 1997, indicating that the appellant had lived with her 
and that she had cared for him since 1982.  Either she or 
another family member assisted him with activities of daily 
living.  It was her opinion that he was permanently incapable 
of self-support prior to the age of 18 and currently.

The appellant provided a copy of his academic record from 
1972 to 1984.  His grades were primarily Cs and Ds.  He 
passed all grades with the exception of the seventh, when he 
was retained for one year.

A VA examiner reviewed the appellant's claims file in 
November 1997.  The examiner stated that "it is difficult to 
fully assess what his status would have been in 1984.  His 
mild mental retardation appears to have been a lifelong 
problem.  The problems with personality disorder and chronic 
pain also appear to be longstanding, although it is more 
difficult with these to determine the exact time of their 
onset and their severity at a given time in the past."

In April 1998, the appellant submitted a copy of a transcript 
of his academic record for the school year 1984-85 when he 
was in the twelfth grade.  It shows that he passed the 
twelfth grade and graduated in June 1985.  

A November 1999 statement of Dr. Whitener, in response to the 
RO's request for records, indicates that all medical files 
were destroyed in a fire in October 1999.

A December 2000 statement of Lauretta R. Cillan, M.D., 
indicates that the appellant has been disabled since 1982 
following a "care" accident when he was 16 years old.  

In March 2001 a statement, allegedly from the appellant's 
sister, was submitted.  It was signed and written by the 
appellant.  It stated that the appellant was totally and 
permanently disabled before age 18.  It stated that the 
records of Dr. Whitener, the appellant's doctor from 
childhood, were destroyed by a fire,. 

In a March 2001 statement, Dr. Cillan indicated that two 
charts regarding the appellant were reviewed.  It was 
indicated that the appellant had ten sessions from April to 
August 1989 and that diagnosis was adjustment disorder with 
depressed mood.  It was indicated that the appellant was 
mildly mentally retarded and he had not been able to work all 
his life.  It was stated that the appellant was seen at the 
Delano clinic from June 1990 to January 1992 with the same 
diagnosis.  Dr. Chillan indicated that she did a psychiatric 
evaluation in February 1991 and arrived at the same 
diagnosis.  It was stated that the appellant's case is one of 
mental retardation complicated by an accident which happened 
in 1982 at age 16.  It was indicated that he had never been 
able to work.  

Kalamazoo Consultation Center records dated from June 1983 to 
October 1984 show that in June 1983, when the appellant was 
16, he continued to maintain himself independently in his 
home environment.  It was indicated that he shopped for food, 
prepared meals, maintained personal hygiene and arranged 
transportation to appointments.

In January 2002, the appellant testified before a Decision 
Review Officer at the RO.  He testified that he did not alter 
any medical records.  He asserted that he had been disabled 
since he was 15 years old when he was hit by a car.  He 
indicated that he mother, his aunt and other family members 
had taken care of him since the accident.  He testified that 
he needed assistance in getting in and out of bed, taking a 
bath and doing practically everything.  He indicated that he 
was in pain all the time.  

After a full review of the record, including the statements 
and testimony of the appellant, the Board concludes that the 
preponderance of the evidence is against the claim that the 
appellant was permanently incapable of self-support as of his 
eighteenth birthday and he is not entitled to recognition as 
the helpless child of the veteran.

The evidence shows that the appellant was enrolled in school 
prior to his eighteenth birthday and that he graduated from 
high school in 1985.  The record contains requests for 
approval of school attendance pertaining to education courses 
taken after the appellant's eighteenth birthday and show that 
the appellant was capable of pursuing education.  While the 
appellant's school transcript does show that he had limited 
intellectual ability in that his grades were low, it does not 
establish that he was so limited as to be permanently 
incapable of self-support.  The appellant was able to 
complete high school with passing grades.

The appellant asserts that he was permanently and totally 
disabled since the age of 15.  He has asserted that he 
suffered injuries in a car accident in 1982 which rendered 
him incapable of self-support.  

The appellant submitted documents in May, June and July 1986 
which were obviously altered.  These documents are medical 
records submitted in support of his claim and purported to 
show that he was totally disabled at age 15.  The Board has 
carefully reviewed these documents and determined that they 
have been purposely altered as discussed above.  The recent 
testimony of the appellant that he did not alter any 
documents is clearly contradicted by the documents themselves 
which were submitted by the appellant.  The Board finds that 
the recent testimony of the appellant is not credible and 
that the altered documents, to the extent they purport to 
show that he was incapable of self-support prior to age 18, 
have no probative value.

In the December 1987 Report of Accidental Injury, the 
appellant indicated that he received no injuries as a result 
of an accident when he was struck by a car in June 1982.  He 
has also submitted a copy of a July 1976 traffic accident 
report showing that he was struck by a car while on his 
bicycle and there were no injuries as a result of the 
accident.  The July 1976 accident report gives a date six 
years before the appellant and his relatives have repeatedly 
asserted that he was injured in such an accident.  It is also 
contrary to the Report of Accidental Injury submitted by the 
appellant in December 1987.  This evidence shows no injury 
and no need for medical attention, directly refuting the 
appellant's contentions as to the severity of the accident 
and the care required thereafter.  Thus, the credible 
evidence of record establishes that the accident the 
appellant asserts to have caused him permanent incapacity did 
not occur when he, his sister, and his mother have said that 
it did. It also establishes that he suffered no injury.  This 
credible contemporaneous evidence renders his and his 
family's contentions incredible, and it renders any medical 
opinion based on their report of the accident or its severity 
to be without probative value.

The records of the SSA show that the appellant was found to 
be suffering from severe impairment and disabled within the 
meaning of the Social Security Act.  It was indicated in the 
March 1987 SSA decision that he allegedly became disabled in 
January 1982.  The medical records pertaining to the 
appellant in conjunction with his claim for SSA benefits are 
dated from April 1986 to 1988.  To the extent that those 
records show the appellant's physical and mental status after 
his eighteenth birthday, that evidence is not relevant to the 
issue on appeal.  As noted above, in assessing the 
appellant's eligibility to attain the status of a "child", 
the focus of analysis must be on the appellant's condition at 
the time of his eighteenth birthday.  See Dobson v. Brown, 4 
Vet. App. 443, 445 (1993).  While Dr. Morrill stated in 1986 
that the appellant had evidently been essentially non-
productive for the last three or four years, when this 
statement is viewed in context, it becomes clear that Dr. 
Morrill was doing no more than commenting upon the history 
provided by the appellant, as opposed to rendering a medical 
opinion on the matter.  For example, he went on to state that 
he "[the appellant] relates this to a burn over the right 
flank area."

The statements of Ronald M Crofton, M.A., Paul Kolon, MSW, 
and the records of the Borgess Behavioral Medicine 
Service/Delano Clinic have no probative value as to the 
appellant's status prior to age 18 because they relate to the 
appellant's condition subsequent to his eighteenth birthday.  
However, to the extent that they show the appellant to be 
living independently, cooking, cleaning, arranging 
transportation, and otherwise taking care of himself, they 
refute and further damage the appellant's credibility and 
that of his relatives who report him to have been dependent 
upon them even for dressing himself.

The July 1987 private Kalamazoo Family Medicine statement 
indicated that the appellant was partially incapacitated 
since 1982 and does not contain any probative evidence 
showing that he was incapable of self-support as of age 18.  

A December 2000 report of Dr. Cillan is based on the history 
provided by the appellant that he was in a car accident at 
age 16.  As discussed above, the evidence shows that he was 
involved in an accident in 1976, at age 10 and there is no 
evidence that he sustained any injury as a result of that 
incident.  This statement has no probative value as it is 
merely a recitation of the appellant's self-reported, 
unsubstantiated, and not credible history.  See Reonal v. 
Brown, 5 Vet. App. 458 (1993), Swann v. Brown, 5 Vet. App. 
229 (1993).  The March 2001 statement of Dr. Cillan has no 
probative value because it pertains to treatment of the 
appellant subsequent to his eighteenth birthday.  It was 
stated that that the appellant's case is one of mental 
retardation complicated by an accident which happened in 1982 
at age 16.  This statement is not probative because, as with 
her earlier statement, it is based on the inaccurate history 
provided by the appellant regarding the alleged 1982 
accident.  

The record contains numerous statements of Dr. Whitener, who 
has indicated that the appellant has been permanently 
mentally disabled since 1982.  At the outset, the Board 
points out that the RO attempted to obtain Dr. Whitener's 
treatment records, however, the appellant did not furnish the 
required release form so that those records could be 
obtained.  Dr. Whitener never submitted copies of treatment 
records and in November 1999 she asserted that her records 
were destroyed in a fire.  Review of her statement indicated 
that she did not personally examine the appellant until 1990.  
It is also apparent that her opinion regarding the onset of 
the appellant's disability was based upon the appellant's own 
statements to that effect.  In March 1994, she wrote, 
"According to [the appellant], he has been disabled since 
that occurrence," i.e., being hit by a car.  Once again, the 
Board emphasizes that a medial opinion based on an inaccurate 
factual premise has no probative value.  Reonal v. Brown, 5 
Vet. App. at 460-461.  In the instant case, since there is no 
indication that the statements of Dr. Whitener are based on 
anything other than the appellant's own account, they have no 
probative value.  Moreover, Dr. Whitener's statements are 
also not significant when considered in conjunction with the 
complete absence of any treatment records of the appellant 
prior his attaining the age of 18 years and in light of his 
completing high school, an accomplishment which demonstrates 
an ability to interact with others and complete tasks.

Other medical evidence in the record consists of the 
statement of Dr. Tugwell, the October 1987 VA examination 
report and November 1997 statement of a VA examiner.  
However, none of this evidence shows a medical opinion to the 
effect that the appellant became permanently incapable of 
self-support before the age of 18.  Rather, Dr. Tugwell 
merely indicated that he was unable to provide medical 
records.  The October 1987 examination report did not include 
an opinion as to the appellant's condition at age 18.  In the 
November 1997 statement, the VA doctor was unable to come to 
a definitive opinion concerning the appellant's status at age 
18.  While the VA examiner noted that the appellant's mental 
retardation appeared to have been a lifelong problem and that 
his personality disorder and chronic pain appeared to be 
longstanding, he stated that it was difficult to determine 
their severity at a given time.  Therefore, while these 
conditions may have existed prior to the appellant's 
eighteenth birthday, the VA examiner did not indicate that 
they were of such severity to render the appellant 
permanently incapable of self-support prior to age 18.

The June 2002 statement of Dr. Pankiewicz, while sufficient 
to reopen the appellant's claim, when viewed in light of the 
entire record, has little probative value.  The opinion is 
based on review of "relevant documentation" which is listed 
as documents dated from April 1986 to July 1988, all of which 
postdate the appellant's eighteenth birthday.  There is no 
evidence showing that Dr. Pankiewicz ever examined the 
appellant.  He opines that the appellant was permanently 
incapable of self-support prior to his eighteenth birthday 
based on mental impairment, nearly 18 years after the 
appellant reached age 18.  As discussed above, the Board has 
found that the much of the medical evidence of record is of 
little or no probative value, in part because the medical 
opinions expressed therein were based on an inaccurate 
medical history provided by the appellant.  Much of the 
evidence relied on by Dr. Pankiewicz is just such evidence 
and therefore his opinion can be no more probative because it 
is also based on an inaccurate medical history.  When weighed 
against the relevant and probative evidence of record, Dr. 
Pankiewicz's statement falls far short of showing that the 
appellant was incapable of self-support at the time of his 
eighteenth birthday.

The lay evidence of record, consisting of the statements of 
the appellant, his mother and his aunt, with respect to his 
alleged incapacity prior to age 18 are not competent as they 
lack medical expertise and are not qualified to offer medical 
opinions.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Furthermore, these contain demonstrable untruths regarding 
the appellant's history and abilities.  The Board finds that 
the March 2001 statement purported to be the statement of the 
appellant's sister has no probative value because the 
statement was written and signed by the appellant.  There is 
no indication that the appellant's sister intended to make 
the statement and the Board will not accept this statement as 
credible.  The Board also concludes that the statements of 
the appellant with respect to the alleged 1982 accident are 
incredible because those assertions are contradicted by the 
credible evidence of record indicating that an accident 
occurred in 1976 that did not result in any injuries.  

The question is not whether he now supports himself, or 
whether he has ever done so.  The question is whether there 
is competent, credible evidence on which to base a 
determination that he was permanently incapable of self-
support at the age of 18.  The evidence prior to, 
contemporaneous with, and even subsequent to that time-frame 
shows that he was functioning at a high level, living 
independently, attending school, caring for himself.

Accordingly, the Board finds that a preponderance of the 
credible evidence is against the claim for entitlement to 
recognition of the appellant as the helpless child of the 
veteran.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not applicable.


ORDER

New and material evidence having been presented, the claim of 
entitlement to recognition of the appellant as the helpless 
child of the veteran is reopened.  

Entitlement to recognition of the appellant as the helpless 
child of the veteran is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

